Citation Nr: 1758125	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-47 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left foot disorder, plantar fasciitis, hallux valgus and metatarsalgia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served in the United States Army from November 2003 to March 2004, and he had additional service in the National Guard, to include active duty for training (ADT) from October 1, 2005, to October 26, 2005. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2010, the Veteran testified before the undersigned during a Board hearing.  A copy of the hearing transcript has been associated with the claims folder. 

In March 2014 and June 2016, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  As sufficient efforts were made to obtain the noted medical records and the requested medical opinion was obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)


FINDING OF FACT

Left foot disorder of plantar fasciitis, hallux valgus and metatarsalgia, was first manifest during service.



CONCLUSION OF LAW

Left foot disorder of plantar fasciitis, hallux valgus and metatarsalgia was incurred in wartime service.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection  Laws

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Service Connection-Analysis and discussion

The Veteran asserts that a left foot disorder, initially claimed as plantar fasciitis, first manifested during his service from November 2003 to March 2004, when he participated in basic training.  He reports that his left foot problems continued and were noted in October 2005 while again on ADT prior to deployment.  He further reports that he has continued to experience similar left foot problems since then.

The Veteran has current left foot disability of plantar fasciitis, metatarsalgia and hallux valgus.  See February 2017 VA examination report.  

Review of service treatment records show normal feet noted during an April 2002 examination.  Bilateral foot pain and metatarsalgia was noted in December 2003 treatment records.  Also in December 2003, the record reflects a diagnosis of bilateral plantar fasciitis.  Reported duration was two weeks.  Left foot pain was again treated in March 2004.  He was essentially treated for left foot pain throughout this period of service.  Next, in an October 2005 pre-deployment physical, he reported left foot pain.  He reported at that time that the left plantar pain began during basic training in November 2003 and had continued.  Metatarsalgia left foot was diagnosed in October 2005.  He was diagnosed with plantar fasciitis of the left foot and given a temporary profile.  A Medical Retention Board determined that the plantar fasciitis was not caused in the Line of Duty in June 2006.  

VA examination in February 2017 reflects the examiner's opinion that the current left foot disabilities are not as likely as not caused by or incurred in service.  The rationale was as follows:

05/28/2011, certificate of release, discharge from active duty, ft. Learned wood, duties involved combat engineer. 11/03/2013, physical profile, col. [BL], diagnosed with left foot plantar fasciitis. After reviewing medical records, there is not enough objective evidence to support that the Veteran's conditions (left foot metatarsalgia, left foot hallux valgus and left foot plantar fasciitis) incurred during service. Veteran's complaints of foot problems to a single foot, with no significant trauma to that specific foot, makes it difficult to diagnose it solely to his military service. In addition, if this foot problem had arisen from marching with combat boots as Veteran claims, more than likely both feet would have had been affected, therefore, a negative opinion will be given. The Veteran's left foot metatarsalgia, left foot hallux valgus and left foot plantar fasciitis was less likely than not (less than 50 percent probability)incurred in or caused by the Veteran's active military service. There is no right foot disability.

Here, the Board appreciates the examiner's assessment that it is difficult to make a definitive etiological connection when there is not a good deal of objective evidence.  However, when the record is viewed in conjunction with the Veteran's testimony, which the Board deems competent, credible and probative, the Board finds that the evidence is in equipoise for and against this claim.  The Board resolves reasonable doubt in the Veteran's favor and concludes that the left foot problems initially began in basic training and continued throughout that period of service, were again noted in his 2005 in service and continue to exist in 2017.  

The service records document left foot plantar fasciitis and metatarsalgia and there is post service evidence of this condition, now identified as left foot disorder of plantar fasciitis, hallux valgus and metatarsalgia.  The Veteran's assertions as to consistent pain and symptoms in the left foot since the initial manifestation in service are found to be equally probative with the examiner's negative opinion.  As there is equipoise, service connection is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left foot disorder of plantar fasciitis, hallux valgus and metatarsalgia is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


